F§!;§WED

DE£; § 5 2009
UNITED sTATEs 1)1sTR1CT couRT
¢\JAN Y YE ~ ‘O , E '
FoR THE DISTRICT oF coLUMB1A c  :)Rls"i'§i§i"§(50 U.S.C. § 1705
(International Emergency Economic

Powers Act)
v.
: 31 C.F.R. Part 560
CREDIT SUISSE AG : (Iranian Transactions Regulati0ns)

Defendant.

ORDER APPROVING DEFERRED PROSECUTION AGREEMENT

This £_é_félay of "Q¢“‘“¢"‘ , 2009, and following a careful review of the Joint Motion for
Approval of Deferred Prosecution Agreement, the written Deferred Prosecution Agreement dated
December l6, 2009, the Factual Statement and the lnforxnation filed in this matter, this Court hereby
finds that the period of delay as set forth in Paragraph 5 of the written Deferred Prosecution
Agreement is for the purpose of allowing Defendant CREDIT SUIS SE AG to demonstrate its good
conduct and implement its remedial measures. Accordingly, this Court approves the written
Deferred Prosecution Agreement. Because the period of delay as set forth in Paragraph 5 of the

written Deferred Prosecution Agreement is for the previously stated purpose, it is hereby,

ORDERED that such 24 month period under the Speedy Trial Act is EXCLUDED from the
computation of time within which trial on the charge set forth in the lnformation filed in this matter
must commence pursuant to Title 18, United States C0de, Section 3 l61(h)(2), and that all further

criminal proceedings are accordingly continued.



UNI'[J]SD STA'I"ES DISTRICT IUDGE